          Case 2:16-cr-00100-GMN-DJA Document 427 Filed 12/11/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:16-cr-00100-GMN-DJA
 5
            vs.                                        )
 6                                                     )                      ORDER
     JAN ROUVEN FUECHTENER,                            )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Daniel J. Albregts, (ECF No. 424), which recommends that F.A.J.R. Magic

12   Trust’s Motion for Release of Funds, (ECF No. 419), be granted, and the Proposed Order

13   attached to the Motion, (ECF No. 419-2), be entered.

14          A party may file specific written objections to the findings and recommendations of a

15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,

18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an

21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

22   that a district court is not required to review a magistrate judge’s report and recommendation

23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

24   1122 (9th Cir. 2003).

25   //


                                                  Page 1 of 2
          Case 2:16-cr-00100-GMN-DJA Document 427 Filed 12/11/20 Page 2 of 2




 1         Here, no objections were filed, and the deadline to do so, December 4, 2020, has passed.
 2   (See Min. Order, ECF No. 424).
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 424), is
 5   ACCEPTED AND ADOPTED in full.
 6         IT IS FURTHER ORDERED that the Motion for Release of Funds, (ECF No. 419), is
 7   GRANTED.
 8         DATED this _____
                       11 day of December, 2020.

 9
10
11                                              ___________________________________
                                                Gloria M. Navarro, District Judge
12                                              United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                              Page 2 of 2
